Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a Continuation of a family of applications with the parent application being application serial no. 16/717,901.
	Currently, claims 1-20 are pending and examined below.

Information Disclosure Statement (IDS)
An information disclosure statements submitted on 04/19/2021 ("11-09-16 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-09-16 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  MANUFACTURING METHOD AND PROCESSING DEVICE FOR DISPLAY SUBSTRATE EACH APPLYING MANETIC FILED DURING AGING CURRENT BEING GENERATED. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitations of "a third insulating layer under the first insulating layer of the redistribution structure, and having a through hole corresponding to the conductive pad of the first wiring layer, wherein the conductive pad overlaps the third insulating layer" and "a fourth insulating layer disposed between the redistribution structure and the third insulating layer" of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "a fifth insulating layer between the conductive structure and the third insulating layer" of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "the fifth insulating layer separates the conductive structure from the third insulating layer" of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "wherein a first sidewall of the molding layer, a second sidewall of the redistribution structure, and a third sidewall of the fourth insulating layer are substantially level with each other" of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "a conductive structure under the conductive pad and in the first through hole and the second through hole, wherein the second insulating layer is in direct contact with the conductive structure and the first insulating layer" of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "a third insulating layer between the conductive structure and the first insulating layer, wherein the third insulating layer separates the conductive structure from the first insulating layer" of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "wherein the second insulating layer is in direct contact with the third insulating layer" of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "wherein the second insulating layer is partially between the conductive pad and the third insulating layer" of claims 15 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "a first width of the second through hole increase toward the first through hole" of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of "wherein a second width of the conductive structure in the second through hole continuously increases toward the first insulating layer" of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
	
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
	
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 6 fails to comply with the written description requirement, because a limitation of "wherein a fifth insulating film between the conductive structure and the third insulating layer" is not supported by the original disclosure, which includes the disclosure of the Parent Application. Since the present application is a Continuation application (and not a continuation-in-part), any new or amended features that are not supported by the Parent Application would raise issue under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
	Claim 7 fails to comply with the written description requirement, because a limitation of "wherein the fifth insulating layer separates the conductive structure from the third insulating layer" is not supported by the original disclosure, which includes the disclosure of the Parent Application. 
	Claim 8 fails to comply with the written description requirement, because a limitation of "wherein the fourth insulating layer is partially between the conductive pad and the first insulating layer, and the fourth insulating layer is in direct contact with the conductive structure and the first insulating layer" is not supported by the original disclosure, which includes the disclosure of the Parent Application. 
	Claim 10 fails to comply with the written description requirement, because a limitation of "wherein a first sidewall of the molding layer, a second sidewall of the redistribution structure, and a third sidewall of the fourth insulating layer are substantially level with each other" is not supported by the original disclosure, which includes the disclosure of the Parent Application. 
	Claim 12 fails to comply with the written description requirement, because a limitation of "a conductive structure under the conductive pad and in the first through hole and the second through hole, wherein the second insulating layer is in direct contact with the conductive structure and the first insulating layer" is not supported by the original disclosure, which includes the disclosure of the Parent Application. 
	Claim 13 fails to comply with the written description requirement, because a limitation of "a third insulating layer between the conductive structure and the first insulating layer, wherein the third insulating layer separates the conductive structure from the first insulating layer" is not supported by the original disclosure, which includes the disclosure of the Parent Application. 
	Claim 14 fails to comply with the written description requirement, because a limitation of "wherein the second insulating layer is in direct contact with the third insulating layer" is not supported by the original disclosure, which includes the disclosure of the Parent Application.
	Claims 15 and 16 each fails to comply with the written description requirement, because a limitation of "wherein the second insulating layer is partially between the conductive pad and the third insulating layer" is not supported by the original disclosure, which includes the disclosure of the Parent Application.
	Independent claim 18 fails to comply with the written description requirement, because a limitation of "a first width of the second through hole increases toward the first through hole" is not supported by the original disclosure, which includes the disclosure of the Parent Application.
	Claim 19 is rejected for depending from the rejected independent claim 18. 
	Independent claim 20 fails to comply with the written description requirement, because a limitation of "wherein a second width of the conductive structure in the second through hole continuously increases toward the first insulating layer" is not supported by the original disclosure, which includes the disclosure of the Parent Application.
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2014/0360765 A1 to Kiwanami et al. ("Kiwanami").
Fig. 7B of Kiwanami has been provided to support the rejection below: 	
[AltContent: textbox (39)][AltContent: textbox (TH)][AltContent: textbox (21X)][AltContent: arrow][AltContent: textbox (52p (of wiring layer 52))][AltContent: arrow][AltContent: textbox (51)][AltContent: textbox (53)][AltContent: textbox (55)][AltContent: textbox (36)][AltContent: textbox (31)][AltContent: textbox (35)][AltContent: arrow][AltContent: textbox (52pup)][AltContent: arrow][AltContent: textbox (52plp)][AltContent: arrow][AltContent: arrow][AltContent: textbox (54)]
    PNG
    media_image1.png
    393
    589
    media_image1.png
    Greyscale


	Regarding independent claim 1, Kiwanami teaches a chip package 10 (para [0110] - "The semiconductor device 10"; see Fig. 7B; see also Fig. 7A which shows the wiring substrate 20 upside down before the wiring substrate 20 is then flipped to be bonded to the semiconductor chip 11; see also Figs. 3A and 6A), comprising:
	a substrate structure 20 (para [0110] - "the wiring substrate 20"), comprising: 
		a redistribution structure 22 (para [0030] - "wiring structure 22") comprising a first insulating layer 51 (para [0044] - "interlayer insulating layer 51"), a first wiring layer 52 (para [0044] - "wiring layer 52"; Fig. 7B shows a wiring layer 52 with four conductive pads 52 on the same wiring level.), a second insulating layer 53 (para [0044] - "an interlayer insulating layer 54") and a second wiring layer 54 (para [0044] - "a wiring layer 54"), wherein the first wiring layer 52 is over the first insulating layer 51, the second insulating layer 53 covers the first insulating layer 51 and the first wiring layer 52, the first wiring layer 52 has a conductive pad 52p, the conductive pad 52p is exposed from the first insulating layer 51, a first lower portion 52plp of the conductive pad 52p is narrower than a first upper portion 52pup of the conductive pad 52p, and the second wiring layer 54 protrudes from the second insulating layer 53;
		a third insulating layer 35, 31 and/or 36 (para [0031] - "The core 21 includes a core substrate 31...insulating layers 35 and 36..."; para [0032] - "The core substrate 31 may be a so-called glass epoxy substrate...") under the first insulating layer 51 of the redistribution structure 20, and having a through hole 21X (para [0034] - "Through holes 21X") corresponding to the conductive pad 52p of the first wiring layer 52, wherein the conductive pad 52p overlaps the third insulating layer 35, 31 and/or 36;
and
		a fourth insulating layer 73 (para [0102] - "the insulating layer 73") disposed between the redistribution structure 22 and the third insulating layer 35, 31 and/or 36; and
	a chip 11 (para [0110] - "As illustrated in FIG. 7B, the semiconductor chip 11 is then flip-chip mounted on the wiring substrate 20.") over the redistribution structure 22 and electrically connected to the first wiring layer 52 and the second wiring layer 54.
	Regarding claim 3, Kiwanami teaches a conductive structure 39 (para [0031] - "through electrodes 39") under and connected with the conductive pad 52p, wherein the conductive structure 39 passes through the fourth insulating layer 73 and extends into the third insulating layer 35, 31 and/or 36. 
	Regarding claim 5, Kiwanami teaches a conductive structure 39 (para [0031] - "through electrodes 39") under and connected with the conductive pad 52p, wherein the conductive structure 39 passes through the third insulating layer 35, 31 and/or 36. 
	Regarding claim 6, Kiwanami teaches a fifth insulating layer 35 between the conductive structure 39 and the third insulating layer 31 and/or 36.
	Regarding claim 8, Kiwanami teaches the fourth insulating layer 73 that is partially between the conductive pad 52p and the fifth insulating layer 35, and the fourth insulating layer 73 is in direct contact with the conductive structure 52p and the fifth insulating layer 35. 
	Regarding claim 9, Kiwanami teaches a first lower surface of the conductive pad 52p that is substantially level with a second lower surface of the first insulating layer 51.
	Regarding claim 10, Kiwanami teaches a molding layer over the redistribution structure and the chip, wherein a first sidewall of the molding layer, a second sidewall of the redistribution structure, and a third sidewall of the fourth insulating layer are substantially level with each other. 

	Regarding independent claim 11, Kiwanami teaches a chip package 10 (para [0110] - "The semiconductor device 10"; see Fig. 7B; see also Fig. 7A which shows the wiring substrate 20 upside down before the wiring substrate 20 is then flipped to be bonded to the semiconductor chip 11; see also Figs. 3A and 6A), comprising:
 	a redistribution structure 22 (para [0030] - "wiring structure 22") comprising and insulating structure 51 (para [0044] - "interlayer insulating layer 51") and a wiring structure 52 (para [0044] - "wiring layer 52"; Fig. 7B shows a wiring layer 52 with four conductive pads 52 on the same wiring level.) in the insulating structure 51, wherein the wiring structure 52 has a conductive pad 52p, and a first lower surface of the conductive pad 52p is substantially level with the second lower surface of the insulating structure 51;
	a first insulating layer 35, 31 and/or 36 (para [0031] - "The core 21 includes a core substrate 31...insulating layers 35 and 36..."; para [0032] - "The core substrate 31 may be a so-called glass epoxy substrate...") under the redistribution structure 22,  wherein the first insulating layer 35, 31 and/or 36 has a first through hole 21X (para [0034] - "Through holes 21X") under the conductive pad 52p, and the conductive pad 52p overlaps the first insulating layer 35, 31 and/or 36;
	a second insulating layer 73 (para [0102] - "the insulating layer 73") between the first insulating layer 35, 31 and/or 36 and the redistribution structure 22, wherein the second insulating layer 73 has a second through hole TH between the first through hole 21X and the conductive pad 52p; and
	a chip 11 (para [0110] - "As illustrated in FIG. 7B, the semiconductor chip 11 is then flip-chip mounted on the wiring substrate 20.") over the redistribution structure 22 and electrically connected to the wiring structure 52.
	Regarding claim 12, Kiwanami teaches a conductive structure 39 under the conductive pad 52p and in the first through hole 21X and the second through hole TH, wherein the second insulating layer 73 is in direct contact with the conductive structure 39 and the first insulating layer 35, 31 and/or 36.
	Regarding claim 17, Kiwanami teaches the first insulating layer 35, 31 and/or 36  that is thicker than the second insulating layer 73. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwanami.
	Regarding claim 2, Kiwanami teaches the through hole 21X in the third insulating layer 35, 31 and/or 36 that is rod-shaped with a diameter (para [0034]), but does not explicitly teach embodiment(s) in which a second upper portion of the through hole of the third insulating layer is narrower than a second lower portion of the through hole. 
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the through hole of Kiwanami functions as provider of volume for the through electrode 39. The only difference between the claimed chip package and the chip package taught by Kiwanami is a recitation of relative shape of the through hole as having slightly narrower second upper portion that then second upper portion.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of through hole as a matter of choice or as a consequence to the variably of the processing of the through hole such that the through hole be given a shape such that the second upper portion is a slightly narrower than the second lower portion with a reasonable expectation that the narrowed  through hole still functions as a provider of volume for the through electrode 39.  See In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art.  Engineers are often tasked to trying different things within the context of what known options are available; that's why engineers are trained to do.  In light of the holding in In re Dailey, absent persuasive evidence that the narrowing through hole is significantly different over the rod-like through hole, the claimed chip package is not patentably distinct over the chip package taught by Kiwanami.
	Regarding claim 4, Kiwanami teaches the through hole 21X in the third insulating layer 35, 31 and/or 36 and the conductive structure 39 (through electrode 39) that is rod-shaped with a diameter (para [0034]), but does not explicitly teach embodiment(s) in which a second upper portion of the conductive structure is narrower than a second lower portion of the conductive structure. 
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the conductive structure 39 of Kiwanami functions as through electrode 39 electrically connecting the chip 11 to the solder balls to be mounted. The only difference between the claimed chip package and the chip package taught by Kiwanami is a recitation of relative shape of the conductive structure as having slightly narrower second upper portion that then second upper portion.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of conductive structure as a matter of choice or as a consequence to the variably of the processing of the through hole and the conductive structure such that the conductive structure be given a shape such that the second upper portion is a slightly narrower than the second lower portion with a reasonable expectation that the narrowed conductive structure still functions as a through electrode.  See In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art.  Engineers are often tasked to trying different things within the context of what known options are available; that's why engineers are trained to do.  In light of the holding in In re Dailey, absent persuasive evidence that the narrowing conductive structure is significantly different over the rod-like conductive structure, the claimed chip package is not patentably distinct over the chip package taught by Kiwanami.
	Regarding independent claim 18, Kiwanami teaches a chip package 10 (para [0110] - "The semiconductor device 10"; see Fig. 7B; see also Fig. 7A which shows the wiring substrate 20 upside down before the wiring substrate 20 is then flipped to be bonded to the semiconductor chip 11; see also Figs. 3A and 6A), comprising:
	a redistribution structure 22 (para [0030] - "wiring structure 22") comprising an insulating structure 51 (para [0044] - "interlayer insulating layer 51") and a conductive pad 52p, wherein the conductive pad 52p is embedded in the insulating structure 51, and a lower surface of the conductive pad 52p is exposed from the insulating structure 51;
	a first insulating layer 35, 31 and/or 36 (para [0031] - "The core 21 includes a core substrate 31...insulating layers 35 and 36..."; para [0032] - "The core substrate 31 may be a so-called glass epoxy substrate...") under the redistribution structure 22, wherein the first insulating layer 35, 31 and/or 36 has a first through hole 21X (para [0034] - "Through holes 21X") under the conductive pad 52p;
	a second insulating layer 73 (para [0102] - "the insulating layer 73") between the first insulating layer 35, 31 and/or 36 and the redistribution structure 22, wherein the second insulating layer 73 has a second through hole TH between the first through hole 21X and the conductive pad 52p; and
	a chip 11 (para [0110] - "As illustrated in FIG. 7B, the semiconductor chip 11 is then flip-chip mounted on the wiring substrate 20.") over the redistribution structure 22 and electrically connected to the conductive pad 52p.
	Kiwanami does not explicitly teach embodiment(s) in which a first width of the second through hold increases toward the first through hole. 
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the second through hole of Kiwanami functions as provider of volume for the through electrode 39. The only difference between the claimed chip package and the chip package taught by Kiwanami is a recitation of relative shape of the second through hole as having a width that increase toward the first through hole.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the second through hole as a matter of choice or as a consequence to the variably of the processing of the second through hole such that the second through hole be given a shape such that the second through hole as having a width that increase toward the first through hole with a reasonable expectation that the narrowed  through hole still functions as a provider of volume for the through electrode 39.  See In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art.  Engineers are often tasked to trying different things within the context of what known options are available; that's why engineers are trained to do.  In light of the holding in In re Dailey, absent persuasive evidence that the second through hole having a width that increase toward the first through hole is significantly different over the second through hole TH of Kiwanami, the claimed chip package is not patentably distinct over the chip package taught by Kiwanami.
Regarding claim 19, Kiwanami teaches a conductive structure 39 under the conductive pad 52p and in the first through hole 21X of the first insulating layer 35, 31 and/or 36 and the second through hole TH of the second insulating layer 73, wherein conductive structure 39 is in direct contact with the conductive pad 52p, the first insulating layer 35, 31 and/or 36 and the second insulating layer 73. 
	Regarding claim 20, Kiwanami does not explicitly teach embodiment(s) in which a second width of the conductive structure in the second through hole continuously increases toward the first insulating layer. 
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the conductive structure 39 of Kiwanami functions as through electrode 39 electrically connecting the chip 11 to the solder balls to be mounted. The only difference between the claimed chip package and the chip package taught by Kiwanami is a recitation of relative shape of the conductive structure as having a second width in the second through hole continuously that increases toward the first insulating layer.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of conductive structure as a matter of choice or as a consequence to the variably of the processing of the through hole and the conductive structure such that the conductive structure as having a second width in the second through hole continuously that increases toward the first insulating layer with a reasonable expectation that the narrowed conductive structure still functions as a through electrode.  See In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art.  Engineers are often tasked to trying different things within the context of what known options are available; that's why engineers are trained to do.  In light of the holding in In re Dailey, absent persuasive evidence that the conductive structure as having a second width in the second through hole continuously that increases toward the first insulating layer is significantly different over the rod-like conductive structure, the claimed chip package is not patentably distinct over the chip package taught by Kiwanami.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0221446 A1 to Huang et al.
Pub. No. US 2016/0141236 A1 to Kurita
Pub. No. US 2014/0097009 A1 to Kaneko et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        25 September 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status